Citation Nr: 0421633	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  04-00 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for postoperative residuals of a left 
kidney removal, to include scarring, has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.       

By a September 1977 decision, the RO denied the veteran's 
original claim of service connection for postoperative 
residuals of a left kidney removal, to include scarring.  In 
a June 1978 decision, the Board of Veterans' Appeals (Board) 
affirmed the RO's September 1977 denial of the veteran's 
claim. 

In its May 1980 rating decision, the RO reopened the 
veteran's claim for service connection for postoperative 
residuals of a left kidney removal, and then denied the claim 
on the merits.  In a December 1982 decision, the Board 
affirmed the May 1980 denial of the veteran's claim.

In June 1990, the RO again reopened the veteran's claim, and 
then denied the claim on its merits.  In a March 1991 
decision, the Board affirmed the June 1990 denial of the 
veteran's claim.    

The current matter is before the Board on appeal from an 
August 2002 rating decision in which the RO denied the 
veteran's petition to reopen his claim for service connection 
for postoperative residuals of a left kidney removal, to 
include scarring.  The veteran filed a notice of disagreement 
(NOD) in November 2002.  A statement of the case (SOC) was 
issued in December 2003, and the veteran submitted a 
substantive appeal later that month.    

In July 2004, a Deputy Vice Chairman of the Board granted the 
veteran's motion to advance his appeal on the docket.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2003).


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the petition to reopen has been accomplished.
2.	In a March 1991 decision, the Board denied service 
connection for postoperative residuals of a left kidney 
removal, to include scarring.    

3.	No new evidence associated with the claims file since the 
March 1991 denial, when considered by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for postoperative residuals 
of a left kidney removal, to include scarring.  


CONCLUSIONS OF LAW

1.	The Board's March 1991 denial of service connection for 
postoperative residuals of a left kidney removal, to include 
scarring, is final.  38 U.S.C.A.              § 7104(a) (West 
2002); 38 C.F.R. § 20.1100 (2003).

2.	As evidence received since the Board's March 1991 denial 
is not new and material, the veteran's claim for service 
connection for postoperative residuals of a left kidney 
removal, to include scarring, is not reopened.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 (a) (as in 
effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  
Because, as explained in more detail below, the veteran has 
not presented new and material evidence to reopen his claim, 
it does not appear that the duty to assist provisions of the 
Act are applicable in the instant appeal.  

In any event, the Board has determined that all notification 
and development action needed to render a fair decision on 
the issue on appeal has been accomplished.  Through the 
December 2003 SOC and the RO's letter of April 2002, the RO 
notified the veteran and his representative of the legal 
criteria governing the claim, the evidence that has been 
considered in connection with the appeal, and the bases for 
the denial of the claim.  Thus, the Board finds that the 
veteran and his representative have received sufficient 
notice of the information and evidence needed to support the 
claim.  Pursuant to the above-mentioned documents, the 
veteran has also been afforded various opportunities to 
present evidence and argument in support of his claim.  In 
its April 2002 letter, the RO requested that the veteran 
provide authorization to enable it to obtain any outstanding 
private medical records, and information to enable it to 
obtain any outstanding VA treatment records, employment 
records, or other federal records, as well as requested that 
the veteran submit any additional evidence in his possession.  
Through this letter, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).

The Board points out that, in the recent decision of 
Pelegrini v. Principi, No. 01-944, 2004 WL 1403714 (Vet. App. 
June 24, 2004), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to this claim (or claims).  As explained above, 
all of these requirements have been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not, in any manner, prejudiced the veteran.  

As indicated above, the RO issued the December 2003 SOC 
explaining what was needed to substantiate the claim, within 
approximately one year of the veteran's November 2002 NOD of 
the August 2002 rating decision on appeal, and the veteran 
was subsequently afforded the opportunity to respond.  
Moreover, the RO specifically notified the veteran of the 
VCAA duties to notify and assist in its April 2002 letter.  
The veteran thereafter submitted a September 2003 personal 
statement and a December 2003 statement from his spouse, as 
well as a November 2002 personal statement included with his 
NOD and a December 2003 personal statement included with his 
substantive appeal.  Significantly, the veteran has not 
provided any other information in response as to pertinent 
treatment records or other evidence that has not yet been 
obtained.  The Board points out that, since the issuance of 
the April 2002 letter, the veteran has repeatedly indicated 
he has no further evidence to submit in support of his claim, 
and also that he is not currently receiving treatment at any 
VA facilities.    

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Moreover, there is no indication whatsoever that any 
additional action is needed to comply with the duty to assist 
the veteran.  The veteran has been given opportunities to 
submit evidence to support his claim, and has submitted an 
October 1997 personal statement, a September 2003 personal 
statement, and a December 2003 statement from his spouse, as 
well as a November 2002 personal statement included with his 
NOD and a December 2003 personal statement included with his 
substantive appeal.  Significantly, neither the veteran nor 
his representative have identified, and the record does not 
otherwise indicated, any existing pertinent evidence that has 
not been obtained.  In fact, as noted above, the veteran has 
repeatedly indicated, in correspondence with the RO, that he 
has no further medical evidence to submit in support of his 
claim, to include any VA treatment records.  Hence, the Board 
is aware of no circumstances in this matter that would put 
the VA on notice of the existence of any additional relevant 
evidence that, if obtained, would provide a basis to reopen 
the claim on appeal.  See McKnight v. Gober, 131 F.3d 1483, 
1485 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on appeal.

II.	Analysis of Petition to Reopen

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  

Service connection may presumed, for certain chronic 
diseases, to include kidney disease (nephritis), which are 
manifested to a compensable degree (10 percent for kidney 
disease) within a prescribed period after discharge from 
service (one year for kidney disease), even though there is 
no evidence of such disease during the period of service.  
This presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. 3.307, 3.309 (2003).

As indicated above, in a June 1978 decision, the Board denied 
on the merits the veteran's claim for service connection for 
postoperative residuals of a left kidney removal, to include 
scarring.  Evidence considered at that time included the 
records of the surgical removal of the veteran's left kidney 
in January 1973 at a private facility, amongst other 
treatment records from various private physicians. Additional 
evidence that was considered consisted of the veteran's 
Service Medical Records (SMRs), VA outpatient treatment 
reports and reports of hospitalization, a report of a VA 
medical examination, and statements submitted by the 
veteran's spouse and other third-parties who knew the 
veteran.  Based on a review of the evidence, the Board 
determined that the left kidney condition that led to the 
removal of the veteran's left kidney in January 1973, was 
neither incurred in or aggravated by service, nor did it 
become manifest to a compensable degree within one year of 
discharge from service.  The veteran did not appeal the 
denial.  

Also as indicated above, following the RO's May 1980 
reopening of the veteran's claim and denial of the claim on 
the merits, in December 1982, the Board again denied the 
veteran's claim.  Along with evidence previously of record, 
additional evidence considered at that time included another 
VA examination, an opinion provided by an Independent Medical 
Expert (IME), the transcript of the veteran's Board hearing 
testimony, a letter from a private physician, and statements 
submitted by the veteran's spouse and other individuals that 
knew the veteran.  Based on a review of the evidence, the 
Board concluded that there was no evidence that the veteran 
had a kidney condition that eventually led to the removal of 
his left kidney either during service, or for many years 
thereafter.  The veteran did not appeal the denial.  

As further noted above, following the RO's June 1990 
reopening of the veteran's claim and denial of the claim on 
the merits, in March 1991, the Board again denied the 
veteran's claim.  In addition to the evidence previously of 
record, evidence considered at that time included a letter 
from a private treating physician, and personal statements 
submitted by the veteran.  The Board then determined that the 
evidence still did not demonstrate that the veteran had a 
kidney disorder in service or within one year of service.  As 
the veteran did not appeal the denial and no other exception 
to finality applies, the Board's decision is final as to the 
evidence then of record, and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1100.  

The present claim was initiated in May 2001.  Under pertinent 
legal authority, VA may reopen and review a claim that has 
been previously denied if new and material evidence is 
submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108;             38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  Given the date of 
claim culminating in the instant appeal, the Board will apply 
the version of 38 C.F.R. § 3.156(a) in effect prior to August 
29, 2001; that version appears in the 2001 edition of Title 
38 of the Code of Federal Regulations].

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence submitted 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to the claim was the March 1991 
Board denial of service connection.  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since the Board's March 
1991 denial in this case consists of an October 1997 personal 
statement from the veteran, a November 2002 statement from 
the veteran included with his NOD, a September 2003 statement 
from the veteran, a December 2003 statement from the veteran 
included with his substantive appeal, and a December 2003 
statement from the veteran's spouse.  In each of the above-
mentioned statements from the veteran, he contended that 
service connection for his claimed disability was warranted 
based on the evidence already of record, and further stated 
that there was no additional medical evidence to obtain in 
support of his claim because any such records had long since 
been destroyed or were no longer available.  The veteran also 
indicated throughout these statements that he was not 
currently receiving treatment at any VA facilities, and he 
did not at any point refer to other possible sources of 
outstanding medical evidence.  Additionally, the remaining 
item added to the record since the Board's March 1991 denial 
of the claim for service connection, the December 2003 
statement from the veteran's spouse, also states that service 
connection is warranted based on medical evidence already of 
record, and does not refer to any outstanding medical 
evidence.

Each of these recently submitted statements essentially sets 
forth assertions that service connection is warranted based 
on medical evidence submitted prior to the Board's March 1991 
denial of the claim.  These assertions are cumulative of 
assertions advanced at the time of the prior denial; hence, 
the statements, by definition, do not constitute "new" 
evidence.  The Board emphasizes, moreover, that laypersons do 
not have the medical training and expertise to competently 
render a probative (persuasive) opinion on a medical matter, 
such as the etiology of a disability.  See, e.g., Bostain v. 
West, 11 Vet. App. 124, 127 (1998).  Accordingly, where, as 
here, resolution of the issue on appeal turns on a medical 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  

Under these circumstances, the Board must conclude that new 
and material evidence has not been received.  Hence, the 
criteria for reopening the claim for service connection for 
postoperative residuals of a left kidney removal, to include 
scarring, are not met, and the Board's March 1991 denial of 
service connection for this condition remains final.  As the 
veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen the finally disallowed 
claim, the benefit-of-the-doubt doctrine is not applicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

ORDER

As new and material evidence to reopen the claim for service 
connection for postoperative residuals of a left kidney 
removal, to include scarring, has not been received, the 
appeal is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



